Citation Nr: 1538053	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  08-35 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the reduction of the disability rating for prostate cancer, with residual voiding dysfunction from 100 percent to 40 percent, effective November 1, 2014, was proper.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Veteran represented by:	John Berry, Attorney at Law

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2008 and July 2014 rating decisions of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2010, the Board, in pertinent part, denied service connection fibromyalgia and sleep apnea.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, in May 2011, on the basis of a Joint Motion for Remand (Joint Motion), vacated the denial and remanded the matters to the Board for further action.

In May 2014, the Board, in pertinent part, denied service connection fibromyalgia and sleep apnea and remanded several issues, to include entitlement to a disability rating in excess of 70 percent for an acquired psychiatric disability.  The remanded issues have not been returned to the Board.

The Veteran appealed the Board's decision to the Court, which, in January 2015, on the basis of a Joint Motion, vacated the denial of service connection for fibromyalgia and sleep apnea and remanded the matters to the Board for further action.

In September 2014 (and again in June 2015), the Veteran submitted a timely notice of disagreement (NOD) with the RO's July 2014, rating decision that (i) reduced the disability rating for prostate cancer, with residual voiding dysfunction from 100 percent to 40 percent, effective November 1, 2014; (ii) denied a rating in excess of 70 percent for an acquired psychiatric disability; and (iii) denied a rating in excess of 10 percent for bilateral pes planus.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  A SOC is not required for the issue of entitlement to an increased rating for an acquired psychiatric disability as it has already been perfected for appeal (last remanded by the Board in May 2014).  However, to date, no SOC has been furnished regarding the issues of (i) whether the reduction of the disability rating for prostate cancer, with residual voiding dysfunction from 100 percent to 40 percent, effective November 1, 2014, was proper and (ii) entitlement to a rating in excess of 10 percent for bilateral pes planus.  Because the March 2015 NOD placed these issues in appellate status, they must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Fibromyalgia

On VA examination in August 2012, the Veteran reported pain in his knees, low back, elbows, and shoulders.  The examiner opined that these symptoms were not suggestive of fibromyalgia, but rather were attributable to degenerative joint disease (DJD).  Although the examiner opined that the Veteran did "not meet diagnosis for fibromyalgia given diagnoses of [DJD] which would explain his symptoms", the examiner only discussed the presence of DJD in the knees and low back and did not refer to that condition in either the shoulders or elbows.  

VA medical examination is needed to reconcile seemingly inconsistent medical evidence in the record, that is, to address the examiner's conclusion that all of Veteran's symptoms are better explained by DJD than fibromyalgia, where the examiner did not actually find DJD to be present in either the elbows or the shoulders.

Sleep Apnea

The evidence of record suggests that the Veteran's may have sleep apnea due to service or a service-connected disability.  See VA exams. (August 2012).  However, as sleep apnea has never been confirmed by polysomnogram, the evidence of record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   Accordingly, remanded is needed to afford the Veteran a polysomnogram.

Issuance of a SOC

As discussed in the introduction, the Veteran submitted a September 2014 NOD to the RO's July 2014, rating decision that, in pertinent part, (i) reduced the disability rating for prostate cancer, with residual voiding dysfunction from 100 percent to 40 percent, effective November 1, 2014, and denied a rating in excess of 10 percent for bilateral pes planus.  To date, no SOC has been furnished regarding the issues of (i) whether the reduction of the disability rating for prostate cancer, with residual voiding dysfunction from 100 percent to 40 percent, effective November 1, 2014, was proper and (ii) entitlement to a rating in excess of 10 percent for bilateral pes planus.  As the timely NOD placed these issues in appellate status, they must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.  See also 38 C.F.R. § 19.9(c) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional who has not already examined him.  The examiner must review the entire claims file, to include all electronic files and the examination report must include a complete rationale for all opinions expressed.
 
The examiner is to diagnose the Veteran's reported pain in the knees, low back, elbows, and shoulders.  

The examiner is to address the August 2012 VA examiner's opinion that all of the Veteran's symptoms are better explained by DJD than fibromyalgia, even though the examiner did not actually find DJD to be present in either the elbows or the shoulders.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability had its onset during, or is otherwise related to, active service or is caused by or aggravated by a service-connected disability. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to determine a baseline level of severity of the disability prior to aggravation.

2.  Schedule the Veteran for a VA examination in connection with the sleep apnea claim by an appropriate medical professional(s), to include a sleep study/polysomnogram.  The examiner must review the entire claims file, to include all electronic files and the examination report must include a complete rationale for all opinions expressed.

The examiner is to determine whether the Veteran has a current diagnosis of sleep apnea.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified sleep apnea had its onset during, or is related to, active service or is caused by or aggravated by a service-connected disability. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner must attempt to determine a baseline level of severity of the disability prior to aggravation.

3.  Prepare a SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issues of (i) whether the reduction of the disability rating for prostate cancer, with residual voiding dysfunction from 100 percent to 40 percent, effective November 1, 2014, was proper and (ii) entitlement to a rating in excess of 10 percent for bilateral pes planus.  This is required unless the matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should any of these issues be returned to the Board.

4.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

